Citation Nr: 0318243	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-06 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
paravertebral myositis with mild degenerative joint disease 
and a bulging disc, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from May to August 
1978 and from May 1979 to April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied the issue of entitlement to a disability 
evaluation greater than 40 percent for lumbar paravertebral 
myositis.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of his increased rating claim.  During the current appeal, 
and specifically by a June 2001 rating action, the RO 
proposed to reduce the evaluation of the veteran's 
service-connected low back disability from 40 percent (which 
had been effective since September 1997) to 20 percent 
disabling.  After considering additional evidence received, 
the RO, by an October 2001 rating action, effectuated this 
reduction, from January 1, 2002.  Following consideration of 
subsequently received VA outpatient treatment records as well 
as a report of a VA spine examination, the RO, by a February 
2002 rating action, redefined the veteran's service-connected 
low back disability as lumbosacral paravertebral myositis 
with mild degenerative joint disease and a bulging disc and 
awarded an increased evaluation of 40 percent for this 
disorder, effective from September 1997.  

In November 2002, the Board determined that the veteran's 
increased rating claim required further development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  Based 
upon this conclusion, the Board undertook evidentiary 
development with regard to this issue.  



REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's increased rating 
claim for his service-connected low back disability pursuant 
to 38 C.F.R. § 19.9(a)(2).  Significantly, however, in a 
recent decision, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated 38 C.F.R. 
§ 19.9(a)(2), including 38 C.F.R. § 19.9(a)(2)(ii) (regarding 
notice to the veteran and his or her representative/attorney 
of the evidence obtained as a result of Board development and 
the opportunity to respond).  See also, 38 C.F.R. § 20.903.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Pursuant to this recent 
decision, the Federal Circuit Court explained that the proper 
procedure is to allow the RO an opportunity to review in the 
first instance the evidence procured as a result of Board 
development.  Id.  

In a letter dated in June 2003, the Board explained to the 
veteran and his representative that, as a result of this new 
law, he had the opportunity to request that the Board remand 
his appeal to the RO for initial review of the new evidence 
and issuance of a supplemental statement of the case (in the 
event of a continued denial of his increased rating claim) or 
to waive this right of initial review by the RO and ask the 
Board to proceed with an adjudication of his claim.  In two 
statements received in July 2003, the veteran specifically 
requested that the Board remand his increased rating claim to 
the RO for initial review of the new evidence and for 
issuance of a supplemental statement of the case (if the 
agency of original jurisdiction continues to deny this 
issue).  

Additionally, in a statement dated in April 2003, the veteran 
asserted that he had received further treatment for his low 
back disability after his last VA examination of this 
disorder in February 2003.  Included in the veteran's claims 
folder is a March 2003 statement from the VA Medical Center 
(VAMC) in San Juan, Puerto Rico in which an employee noted 
that the veteran had been treated or hospitalized at that 
facility for chronic low back pain as well as a note from the 
VA physician who conducted the treatment session.  Also 
received and associated with the veteran's claims folder was 
a statement from a private physician who explained that the 
veteran had received treatment in May 2003.  

Significantly, however, a complete and thorough review of the 
claims folder indicates that, other than the two March 2003 
VA medical records from the San Juan VAMC, no additional 
reports from this facility (after December 2002) have been 
obtained and associated with the veteran's claims folder.  
Further, although the veteran has cited relevant treatment at 
the VAMC in Miami, Florida, medical records from this 
facility dated after August 1997 have not been procured and 
associated with the veteran's claims folder.  Moreover, the 
particular medical records from the private physician who 
rendered treatment to the veteran in May 2003 have not been 
obtained and associated with his claims folder.  

As the Board has noted, in February 2003, the veteran 
underwent VA evaluation of his service-connected low back 
disability.  Specifically, during that month, he was accorded 
VA neurological and spine examinations.  However, in view of 
the need to remand the veteran's increased rating claim to 
the RO to accord the agency an opportunity to adjudicate this 
issue with a consideration of the new evidence obtained by 
the Board and to procure any additional relevant records, the 
Board believes that the veteran should be given a current VA 
examination.  

Moreover, the Board notes that the schedular criteria by 
which intervertebral disc disabilities are rated changed 
during the pendency of the veteran's appeal.  The new 
criteria became effective on September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  Therefore, adjudication of a 
claim of entitlement to a disability evaluation greater than 
40 percent for lumbosacral paravertebral myositis with mild 
degenerative joint disease and a bulging disc must include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  A complete and thorough review 
of the claims folder in the present case indicates that the 
RO has not considered the veteran's increased rating claim 
for his service-connected low back disability under this new 
rating criteria.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should also ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered low back 
treatment to him since February 2003.  
The Board is particularly interested in 
records of low back treatment that the 
veteran has received from Dr. D. E. Font 
Hermida since February 2003.  After 
furnishing the veteran the appropriate 
release forms, obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.

2.  The RO should obtain the veteran's 
complete clinical records relating to his 
service-connected low back disorder from 
the San Juan VAMC since December 2002 and 
from the Miami VAMC since August 1997.  

3.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA neurological examination to 
determine the nature and extent of the 
service-connected lumbosacral 
paravertebral myositis with mild 
degenerative joint disease and a bulging 
disc.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent neurological pathology of 
the veteran's low back found on 
examination should be noted in the report 
of the evaluation.   
 
Specifically, the examiner should discuss 
the frequency and severity of the 
veteran's recurring intervertebral disc 
syndrome attacks as well as the nature 
and extent of intermittent relief.  In 
discussing the severity of any such 
attacks, the examiner should illuminate 
on the presence or absence of the 
following symptomatology:  persistent 
symptoms compatible with sciatic 
neuropathy, characteristic pain, and 
demonstrable muscle spasm; absent ankle 
jerk; or other neurological findings 
appropriate to the site of the diseased 
disc.  The examiner is also specifically 
asked to provide a discussion of the 
frequency of any incapacitating episodes 
of intervertebral disc syndrome (e.g., 
periods of acute signs and symptoms due 
to intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a physician) 
in the past 12 months.   
 
4.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
a disability rating greater than 
40 percent for the service-connected 
lumbosacral paravertebral myositis with 
mild degenerative joint disease and a 
bulging disc.  In so doing, the RO should 
consider both the old and new rating 
criteria for intervertebral disc 
syndrome.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective prior to, 
and since September 23, 2002.  

Furthermore, the RO's consideration of 
referring the veteran's claim for 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2002) must be documented 
on readjudication.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last supplement 
statement of the case in February 2002.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




